Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2021 has been entered.
The Applicants’ Amendment to the Claims filed on 08/20/2021 is entered.
The Applicants’ Amendment to the Specification filed on 08/20/2021 is entered.
The Applicants’ Amendment to the Drawing filed on 08/20/2021 is entered.
Status of the Claims
Claims 5, 6, and 7 are cancelled.
Claims 1-4, 8-23 are pending.
Claims 10-20 are withdrawn.
Claims 1-4, 8-9, and 21-23 are under examination.
Election/Restrictions
Applicant’s election of the Group I invention directed to a composition in the reply filed on June 08, 2020 is as previously acknowledged. 
s 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 08, 2020.
Priority
This application is a CON of 14/349,772 filed on 04/04/2014 (now US Patent 10,130,715) which is a 371 of PCT/US2014/013431 filed on 01/28/2014 which claims US priority benefit of US Provisional 61/757,604 filed on 01/28/2013.
Response to Amendment
Any/all objections and rejections made in the previous office action and not repeated in this office action are withdrawn based on the Applicants’ Amendment to the Claims filed on 08/20/2021.  The following is the complete set of objections and rejections being applied.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.- The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-9, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

While showing support for specific examples in paragraphs 0106-0110 of types of derivatives of beta-alanine, one of ordinary skill in the art would not be able to envision what structure would be included or excluded by the broad definition in the specification of a compound that, when delivered to the human or animal body, imparts the same or similar physiological effects as beta-alanine on muscle and other tissues”.  
The complexity and unpredictability of compound structures required that, when delivered to the human or animal body, impart the same or similar physiological effects as beta-alanine on muscle and other tissues” is shown in the prior art reference of Harris et al. (International Application Number PCT/US2011/048465, International Publication Number W02012/024611 Al, filed on August 19, 2011, published on February 23, 2012, of record).
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: 
(1) Actual reduction to practice,
(2) Disclosure of drawings or structural chemical formulas,

i. Complete structure, 
ii. Partial structure,
iii. Physical and/or chemical properties, 
iv. Functional characteristics when coupled with a known or disclosed structure, and correlation between function and structure, 
(4) Method of making the claimed invention, 
(5) Level of skill and knowledge in the art, and 
(6) Predictability in the art.  
Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  The MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not a sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163.  The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical 
The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as be structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXlS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these.
In the instant case, the applicants’ have shown possession for examples of derivatives of beta-alanine shown in paragraphs 0106-0110.  However, in view of the broad definition in the specification of the term “derivative of beta-alanine, specifically defines as a compound that, “when delivered to the human or animal body, imparts the same or similar physiological effects as beta-alanine on muscle and other tissues” it is considered that these examples shown in paragraphs 0106-0110 are only a subset of species and are not representative of the broad genus of derivatives of beta-alanine as defined in the specification.  Since this definition requires no structure or structural motif 

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Currently amended claims 1-4, 8, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (International Application Number PCT/US2011/048465, International Publication Number W02012/024611 Al, filed on August 19, 2011, published on February 23, 2012, of record) in view of US Patent 6,150,419 to Fairbanks et al (published 11/21/2000).  This is a new grounds of rejection.
Harris et al. teach administration of an effective amount of a composition comprising beta-alanine for treatment of muscular disorders.  Harris teach compositions 
Harris et al teach such pharmaceutically acceptable salts are known to be used in sustained release or pro-drug formulations (e.g., page 9, line 20).
Harris et al. teach administration of an effective amount of a composition comprising beta-alanine for treatment of muscular disorders using a wide range of doses including 0.1 g per day or 200 mg per day (e.g. page 5, para 1). 
Harris et al disclose that administration of beta-alanine can result in symptoms of paraesthesia (see page 26 last paragraph). Harris et al. teach compositions for providing beta-alanine in combination with another agent (see pages 39-41; reference claim 1 for administering beta-alanine and for co-administering an additional agent e.g,. reference claim 50).  
Regarding claims 1, 2 and 3, Harris teach beta-alanine can be provided in solid or liquid dosage forms (see page 41) and doses of beta-alanine (see page 47 line 18 through page 48 line 3). 
Regarding claim 4, the metes and bounds of the limitation “chemically linked together by a bond” is unclear for reasons provided above.  The specification provides no guidance as to the interpretation of this limitation in the context of claim 4 as presently written.  For purpose of applying prior art, the term is being given the broadest reasonable interpretation consistent with the specification which would encompass a composition where (a) and (b) are chemically linked together by bonds of the liquid of a liquid composition and which are broken upon administration to a subject as the liquid would then be dispersed. Harris disclose liquid dose form of the composition for 
Regarding claim 8, Harris et al. teach a pharmaceutical carrier vehicle or diluent (page 18, lines 3-10).  
Regarding claim 23, Harris et al teach that the composition is a powder (e.g., page 8, line 20).
However, Harris differs from the claimed invention because while it teaches co-administration of an amino acid with the beta-alanine it does not disclose agmatine for treatment of paraesthesia caused by the beta-alanine.
Fairbanks et al disclose providing agmatine for pain reduction.  Fairbanks is entitled “Agmatine As A Treatment For Neuropathic Pain”.  Fairbanks disclose that agmatine is used as a treatment for neuropathic pain by administering an effective amount of agmatine. (See whole document; abstract).  Fairbanks disclose that neuropathic pain is paraesthesia. (See col. 1, lines 39-42, tingling, burning, etc).  Fairbanks disclose that agmatine is an amine that is produced by the enzymatic decarboxylation of the amino acid arginine (col. 4, lines 41-44).  Fairbanks disclose that the administration of agmatine interacts with NMDA (col. 4, lines 46-47).  Fairbanks suggest dose amounts for humans include about 0.03-10 mg for effective intrathecal dose and about 0.82 mg (3.6 uMol) for humans. (See patented claims 1-6).
Further, regarding claims 1, 2 and 3, Harris et al. does not explicitly teach that the composition is formulated with an intended use for reducing intolerable paraesthesia caused by beta-alanine to a tolerable level or the recited % w/w or w/v recited in claims 1, 2 and 3, respectively. However, the compositions disclosed in Harris et al. teach 
It would have been prima facie obvious to add an additional compound for co-administration which would provide neurological pain relief since Harris disclose that administration of beta-alanine can result in symptoms of paraesthesia (a neuropathic pain such as burning or tingling sensation) and to determine doses of each component in the composition that would be effective.
One of ordinary skill would have been motivated to determine the relative amounts of beta-alanine and agmatine necessary for the composition to treat beta-alanine-induced paraesthesia in order to maximize the positive benefits of beta-alanine administration. 
Thus, it would have been obvious to one of ordinary skill to determine the optimal/operable amounts of the components in order to achieve the desired result of reducing beta-alanine-induced paraesthesia. 


Double Patenting
The Applicants’ Response filed on 08/20/2021 is to request this rejection be held in abeyance.  As this response does not point out any specific reasons traversing the rejections, the rejections are maintained and repeated below.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 8-9, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,130,715 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because conflicting claims are essentially the same as the instant claims except that they are limited to a component (b) comprising L-theanine and Zyzyphus jujube var. spinose botanical rhizome extract, wherein the ratio of component (a) to component (b) is specified.  The species claimed in component (b) of the ‘715 Patent are listed in the instant claim 1 and the patented dependent claims recite essentially the same limitations as the instant claims.  For example, instant dependent claim 21 recites L-theanine, Celastrus paniculatus botanical rhizome extract, and Zizyphus jujube var. spinose botanical rhizome extract which is rendered obvious and/or anticipated by the patented claim 2 which lists each of these components.  Further, conflicting claims 9-17 of the ‘715 Patent are drawn to a method of reducing paraesthesia comprising administering a composition comprising (a) beta-alanine and (b) L-theanine and Zizyphus jujube var. spinose botanical rhizome extract.  Thus the patented composition claims and the compositions recited in the patented method claims anticipate or render obvious the composition of the instant claims. While the 

Conclusion
No claims allowed.  
Claims 9, 21 and 22 appear free of the prior art.
The following references are related prior art not being applied in a current art rejection but which may be applied in a future office action if appropriate.
Decombaz et al “Effect of slow-release beta-alanine tablets on absorption kinetics and paresthesia” (Amino Acids July 2012 Vol 43: pages 67-76);
US 20090118365 A1: Discloses use of GABA as a prodrug to reduce paresthesia;
Fairbanks et al (PNAS September 12, 2000 Vol 97, No 19, pages 10584-10589;
US 20150182479-A1: Discloses use of agmatine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1658